DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7 are pending in this application.
Response to Amendment
Claim 1 is amended.
Response to Arguments
Applicant's arguments filed 04/29/2021 have been fully considered but they are not persuasive. Applicant argues that Castro U.S. Patent Application 2005/0078427 (hereinafter “Castro”) blocks the path of every abnormal current when the abnormal current flows regardless of the energy of the abnormal current per unit time. However, Castro’s filter 317 is a low-pass filter, therefore abnormal currents with a frequency below a preset frequency (analogous to energy of the abnormal current per time) is not blocked while abnormal currents with a frequency above a preset frequency are blocked. Therefore, this is not persuasive. Applicant further argues that there is “no motivation to replace the filter 317 of Castro with other isolation components provided by the other references,” since “the filter 317 is used for the decoupling of the first voltage rail Vdd1 from the second voltage rail Vdd2 to prevent transients from propagation to the second voltage rail and affecting the functionality of the circuitry of [the] device”. However Applicant does not state why the replacements in the Office Action mailed 02/01/2021 would not be appropriate to decouple the voltage rails or specifically argue the motivation cited by the examiner for the combination of each of the references in the Office Action mailed 02/01/2021. Therefore, this is not persuasive. Finally, Applicant argues that “Kosowsky, Thomas, Whitten, and Ye, taken alone or in combination, fail to disclose, teach or suggest at least the limitations of ‘the isolation device blocks a path of an abnormal current when the abnormal current flows through .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Castro U.S. Patent Application 2005/0078427 (hereinafter “Castro”).
Regarding claim 1, Castro teaches a transient voltage suppression device (i.e. device 300)(fig.3), comprising: 	a power supply terminal (i.e. Vdd1)(fig.3); 	a ground terminal (i.e. Vss1)(fig.3); 	a Zener diode (i.e. transient suppressor 316)(fig.3)(refer also to [0057]), coupled between the power supply terminal and the ground terminal (implicit), wherein a node (implicit) is between the Zener diode and the power supply terminal (implicit); 	a diode string (i.e. diodes 322 and 324)(fig.3), having a first terminal (implicit), a second terminal (implicit), and an input/output (I/O) terminal (refer to Split I/O Buffer 330)(fig.3), wherein the second terminal is coupled to the ground terminal (implicit); and 	an isolation device (i.e. filter 317)(fig.3), coupled between the node and the first terminal (implicit), wherein the isolation device blocks a path of an abnormal current when the abnormal current flows through the isolation device and an energy of the abnormal current per unit time exceeds a preset value of the isolation device (implicit)(the low-pass filter created by filter 317 blocks abnormal currents with a frequency higher than a threshold frequency)(refer also to Response to Arguments Above), 	wherein the isolation device does not block the path of the abnormal current when the abnormal current flows through the isolation device and the energy of the abnormal current per unit time does not exceed the preset value (implicit)(the low-pass filter created by filter 317 does not block abnormal currents with a frequency lower than a threshold frequency)(refer also to Response to Arguments Above).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Castro as applied to claim 1 above, and further in view of Kosowsky et al. U.S. Patent Application 2011/0211289 (hereinafter “Kosowsky”).
Regarding claim 2, Castro teaches the transient voltage suppression device of claim 1, however Castro does not teach wherein the isolation device comprises a capacitor and the preset value corresponds to a saturation energy or a capacitance value of the capacitor. However Kosowsky teaches wherein the isolation device comprises a capacitor (i.e. circuit element 220)(fig.2)(refer also to [0042]) and the preset value corresponds to a saturation energy or a capacitance value of the capacitor (implicit). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Castro to include the capacitor of Kosowsky to provide the advantage of providing galvanic isolation between the power supply and the circuit, thereby better protecting the circuit from damage due to overvoltages.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Castro as applied to claim 1 above, and further in view of Thomas et al. U.S. Patent Application 2002/0079865 (hereinafter “Thomas”).
Regarding claim 3, Castro teaches the transient voltage suppression device of claim 1, however Castro does not teach wherein the isolation device comprises a fuse and the preset value corresponds to a rating of the fuse. However Thomas teaches wherein the isolation device comprises a fuse (i.e. Fuse/PTC/Breaker 3)(fig.6) and the preset value corresponds to a rating of the fuse (implicit). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Castro to include the fuse of Thomas to provide the advantage of preventing damage to the protected circuit due to overcurrent.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Castro and Thomas as applied to claim 3 above, and further in view of Whitten et al. U.S. Patent No. 5,341,267 (hereinafter “Whitten”).
Regarding claim 4, Castro and Thomas teach the transient voltage suppression device of claim 3, however they do not teach wherein the fuse comprises a metal layer, a polysilicon layer, or a combination thereof. However Whitten teaches wherein the fuse comprises a metal layer, a polysilicon layer, or a combination thereof (refer to col. 5 lines 19-25). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Castro and Thomas to include the fuse material of Whitten to provide the advantage of using a common well-known type of fuse, thereby lowering the cost of the device.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Castro as applied to claim 1 above, and further in view of Whitten.
Regarding claim 5, Castro teaches the transient voltage suppression device of claim 1, however Castro does not teach wherein the isolation device comprises a plurality of fuses connected in parallel with each other, and the preset value corresponds to a maximum rating of the plurality of fuses. However Whitten teaches wherein the isolation device comprises a plurality of fuses (i.e. fuse elements 34, 42, and 48)(fig.2) connected in parallel with each other (implicit), and the preset value corresponds .
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Castro as applied to claim 1 above, and further in view of Kosowsky and Thomas.
Regarding claim 6, Castro teaches the transient voltage suppression device of claim 1, however Castro does not teach wherein the isolation device comprises a capacitor and a fuse connected in series with each other, and the preset value corresponds to a smaller of a saturation energy of the capacitor or a rating of the fuse. However Kosowsky teaches the isolation device comprising a capacitor (refer to [0042]) and Thomas teaches the isolation device comprising a fuse (i.e. Fuse/PTC/Breaker 3)(fig.6). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Castro to include wherein the isolation device comprises a capacitor (of Kosowsky) and a fuse (of Thomas) connected in series with each other to provide the advantage of enabling both galvanic isolation and overcurrent protection of the circuit, thereby better protecting the circuit from any kind of transient. Therefore, Castro, Kosowsky, and Thomas teach wherein the isolation device comprises a capacitor (refer to Kosowsky [0042]) and a fuse (i.e. Thomas Fuse/PTC/Breaker 3)(fig.6) connected in series with each other (implicit), and the preset value corresponds to a smaller of a saturation energy of the capacitor or a rating of the fuse (implicit).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Castro as applied to claim 1 above, and further in view of Ye et al. U.S. Patent Application 2016/0149402 (hereinafter “Ye”).
Regarding claim 7, Castro teaches the transient voltage suppression device of claim 1, however Castro does not teach the device further comprising a back drive diode between the node and the .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J COMBER whose telephone number is (571)272-6133.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on 5712701276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN J COMBER/Primary Examiner, Art Unit 2839